Citation Nr: 1200538	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1970 and from April 1980 to January 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 

In May 2011, the Board remanded the appeal for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

In May 2011, the Board remanded the appeal to obtain a current VA audiometric examination.  A compensation and pension examination was performed in July 2011.   A VA audiologist noted that the Veteran was unable to provide reliable and valid test results and that his findings were inconsistent with recent diagnostic testing.  The audiologist concluded that without adequate testing, the Veteran's right ear hearing was assumed to be normal.  

Three weeks earlier, the Veteran underwent audiometric testing at a VA treatment clinic.  The examiner noted difficulty in obtaining consistent and reliable test results, but after repeated instruction and retesting, the examiner eventually obtained fairly good reliability.  The examiner noted that he posted the results in the electronic medical records system and diagnosed mild to severe sensorineural hearing loss in the right ear with excellent word response testing.  This data was not downloaded and placed in the claims file nor was it considered by the Appeals Management Center in an August 2011 supplemental statement of the case. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC must obtain the audiometric test results from the June 2011 clinical hearing examination, associate the results with the claims file, and readjudicate the claim for a compensable rating for right ear hearing loss.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the detailed audiometric test results from the June 2011 clinical audiometric examination from the electronic medical records system.  Associate the records with the claims file. 

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a compensable rating for right ear hearing loss.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  


The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


